Citation Nr: 0939918	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include 
bipolar disorder, has been received.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to June 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine that determined that new and material 
evidence to reopen a claim for service connection for a 
psychiatric condition, to include bipolar disorder, had not 
been received; and reopened and denied the claim for service 
connection for epilepsy, grand mal.  The Veteran timely 
perfected an appeal of the issue of whether new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, to include bipolar disorder, has been 
received.  Although he initiated an appeal of whether new and 
material evidence to reopen a claim for service connection 
for epilepsy, grand mal, has been received, he failed to 
perfect the appeal by filing a timely substantive appeal.  
Thus, that issue is no longer before the Board.

The record suggests that the Veteran may no longer wish to 
proceed with his appeal.  An October 2008 VA treatment note 
reflects that the Veteran discussed his frustration with 
filing a VA disability claim and has decided to give up the 
appeal process.  In October 2008 correspondence, he referred 
to VA's prior denials of his claim and stated that all is 
forgiven and forgotten.  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing 
and must include a statement that the appeal is withdrawn.  
38 C.F.R. § 20.204 (2009).  As the above statements do not 
clearly express his desire to withdraw his claim, and to 
avoid any prejudice against the Veteran, the Board will 
proceed with the appeal.

In view of the Board's favorable decision on the claim to 
reopen, the Board has characterized the appeal as 
encompassing the two matters set forth on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
psychiatric disorder, to include manic depressive psychosis, 
was denied by the RO in a November 1962 rating decision and 
denied by the Board in a June 1965 decision.  

2.  The RO last denied his claim in a September 1979 rating 
decision, determining, in essence, that new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, to include bipolar disorder, had not 
been received.  The Veteran did not initiate an appeal of 
this decision, and thus the decision became final.  

3.  The evidence received since the September 1979 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder, to include 
bipolar disorder.

4.  The evidence is in relative equipoise as to whether the 
Veteran's bipolar disorder had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, to 
include bipolar disorder.  38 U.S.C.A. § 5108, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bipolar disorder are 
met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination in this case, 
no further discussion of VCAA compliance is needed at this 
time.  

Claim to Reopen

The Veteran's claim for service connection for a psychiatric 
disorder, to include manic depressive psychosis, was denied 
in a November 1962 rating decision.  The Veteran appealed 
and, in a June 1965 decision, the Board affirmed the denial.  

Over the next several years, the Veteran attempted to reopen 
his claim but the RO and the Board continued to deny his 
claim.  The RO last denied his claim in a September 1979 
rating decision, determining, in essence, that new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder, to include bipolar disorder, had 
not been received.  The Veteran did not initiate an appeal of 
this decision, and thus the decision became final.  The 
evidence at the time included diagnoses of manic-depressive 
reaction, psychosis with epilepsy, manic-depressive 
psychosis, and manic-depressive illness.  [The Board observes 
that manic-depressive illness is now more commonly referred 
to as bipolar disorder]  The basis of the denial was that 
there was no medical evidence showing that the Veteran was 
diagnosed with a psychiatric disorder in service or within 
one year after separation from service, or establishing a 
medical relationship between any psychiatric disorder and 
service.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the September 1979 denial of the Veteran's 
claim, the pertinent evidence added to the record includes VA 
treatment notes through 2009 and two letters from Dr. S., a 
VA clinical psychologist.  The VA treatment notes reflect 
diagnoses of schizoaffective disorder, bipolar disorder, and 
manic depressive disorder.  In a July 2006 letter, Dr. S. 
opined that the Veteran's bipolar disorder started in 
service.  In a June 2007 letter, she noted that the Veteran 
has been diagnosed with schizophrenia, schizoaffective 
disorder, and bipolar disorder and opined that his psychotic 
and mood symptoms began in service.

The Board finds that the above evidence is new and material 
in that it indicates continuing psychiatric disability and a 
medical relationship between the Veteran's psychiatric 
disability and service.  As such, this new evidence 
materially alters the previous evidentiary picture and 
establishes a necessary fact and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. §§ 
3.156, 3.303 (2009).  It is thus new and material evidence 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
bipolar disorder, is reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If a psychosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

In this case, the Veteran contends that his psychiatric 
disorder began in service as a result of not being given 
medication for his pre-existing seizure disorder.

The Veteran's service treatment records reflect no complaint, 
finding, or diagnosis of a psychiatric disorder.  Thus, the 
record fails to show that a psychiatric disorder, to include 
bipolar disorder, had its onset in service.

After discharge, the Veteran underwent a VA examination in 
August 1955.  At that time, he did not complain of any 
psychiatric symptoms and no psychiatric disorder was found.

Private medical records from January 1959 reflect that the 
Veteran was admitted with symptoms of restlessness, 
nervousness, and agitation that began shortly before 
Christmas as well as vague paranoid ideas.  He had gone to 
see Dr. B., a private physician, who recommended 
hospitalization.  He was diagnosed with manic depressive 
reaction, manic type.  He made a gradual recovery from his 
manic episode and was discharged in February 1959.

An April 1960 VA hospital narrative summary reflects that 
test evidence supports a diagnosis of chronic brain syndrome 
with impairment of memory functioning, vague and confused 
thinking, but no evidence of schizophrenia.  The physician 
noted that it is probable that there are periodic psychotic 
reactions on the basis of organic pathology.  The physician 
further noted that the Veteran is depressed and anxious, 
especially of acting out, which may occur during a psychotic 
episode.

An April 1961 VA hospital narrative summary reflects a 
diagnosis of moderate chronic brain syndrome associated with 
convulsive disorder manifested by tension, memory defect, 
slowness of associative thinking, intellectual impairment, 
periods of irrelevancy, perplexity, and assaultive behavior, 
lack of insight, and impaired judgment.

A September 1962 statement from Dr. B. reflects that the 
Veteran was first seen in January 1959 at which time a 
diagnosis of manic depressive reaction, manic type, was made 
and the Veteran was referred directly to the above clinic.

A March 1964 letter from Mr. W. reflects that he has known 
the Veteran since 1953, that the Veteran was getting very 
nervous and upset while in service, that the Veteran got 
worse after service, and that the Veteran was always 
complaining and not feeling well.  

In a February 1977 letter, Dr. N., a private physician, 
stated that he met the Veteran after release from service in 
1955 at which time he seemed somewhat agitated.  Dr. N. 
stated that he had intermittent contact with the Veteran from 
1955 to 1959 and again around 1960 and that the Veteran was 
in the same frame of mind during all those occasions.  He 
stated that he saw the Veteran again later at which time the 
Veteran was obviously a manic-depressive, manic phase.  Dr. 
N. opined that the Veteran's present mental state is a 
continuation of the mental condition at the time of release 
from service.

In an August 1977 letter, Dr. N. reiterated that he met the 
Veteran in 1955, saw him in the early 1960s, and again in 
1975 when the Veteran was obviously in the manic state of a 
manic depressive psychosis.  He opined that manic depressive 
psychosis represents not a single episode but a continuum of 
events occurring over a period of time, from days to years.

In a July 2006 letter, Dr. S. opined that the Veteran's 
bipolar disorder started in service.  She noted that the 
majority of individuals with bipolar disorder return to a 
fully functional level between episodes, which accounts for 
his periods of employment.  She noted Dr. N.'s February 1977 
letter, which showed that the Veteran had symptoms of bipolar 
disorder, namely agitation, in the year immediately following 
service.  She also noted Mr. W.'s statement describing the 
Veteran's symptoms during service and changes that occurred 
as a result of service.  She pointed out that the Veteran did 
not receive his seizure medication in service and related the 
Veteran's report of having had a grand mal seizure followed 
by feeling sick, having trouble thinking, and going AWOL for 
two days.  [The Board observes that the Veteran's service 
treatment records indicate a seizure and his DD Form 214 
reflects two days of AWOL]  She opined that it is possible 
that the stress of the frequent seizures triggered the onset 
of his psychiatric illness and it is likely that his going 
AWOL was the manifestation of his first manic episode.  She 
then provided a review of the Veteran's claims history, 
citing rating decisions and reasons for denials, to include 
that the evidence did not show treatment for or a diagnosis 
of a psychosis to a degree of 10 percent within one year 
following termination of active duty.  In this regard, she 
noted that the Veteran did not have a psychotic disorder but 
had, and has, a mood disorder.  She then noted that the 
Veteran's claim may have been denied because of confusion 
about diagnosis or diagnostic nomenclature but that his 
history in service and afterwards is characteristic of the 
course of a bipolar illness.

In a June 2007 letter, Dr. S. noted that the Veteran has been 
diagnosed with schizophrenia, schizoaffective disorder, and 
bipolar disorder and opined that his psychotic and mood 
symptoms began in service.  She noted that his mental health 
symptoms of agitation and confusion may have been 
misinterpreted as seizure-related symptoms.  In addition to 
relating an alleged incident of sexual assault that lead to a 
loss of consciousness during service while off base, she 
reiterated her statements in her earlier letter.

A June 2007 VA examination report reflects the examiner's 
recitation of the Veteran's history, noting the impression of 
no psychiatric diagnosis in the August 1955 VA examination 
report and several inpatient stays for manic depression 
beginning in 1959.  The examiner related that she had spoken 
with Dr. S. and reviewed her June 2007 letter, wherein Dr. S. 
stated that the Veteran's mental health symptoms of agitation 
and confusion may have been misinterpreted as seizure-related 
symptoms and concluded that it is as likely as not that the 
Veteran's mood symptoms began in service.  The examiner 
diagnosed the Veteran with bipolar disorder and noted that 
there is no formal medical documentation of bipolar disorder 
until 1959.  The examiner acknowledged that the Veteran may 
have been in a prodromal phase of bipolar disorder while in 
service, noting that his behavior was described as confused, 
nervous, and agitated, but stated that she could not resolve 
this issue without resorting to mere speculation.

VA treatment notes through 2009 reflect diagnoses of 
schizoaffective disorder, bipolar disorder, and manic 
depressive disorder.  

Given the above, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's bipolar 
disorder had its onset in service.  The service treatment 
records do not contain any mention of psychiatric symptoms; 
however, they do indicate that he suffered from a seizure and 
the service personnel records indicate two day of AWOL as 
alleged.  In addition, although he was not diagnosed with a 
psychiatric disorder for over three years after separation, a 
physician and an acquaintance noted symptoms of bipolar 
disorder shortly after separation.  Further, although a VA 
examiner has stated that she could not provide an opinion 
without resorting to mere speculation, a VA clinical 
psychologist has opined that the bipolar disorder had its 
onset in service.  In this regard, the Board observes that 
both appear to have been provided a relatively accurate 
history and have reviewed pertinent documents in the claims 
file.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that his bipolar disorder had its onset in 
service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder, to include bipolar disorder, has been received, the 
appeal is granted.

Service connection for bipolar disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


